Panel rehearing granted and case affirmed
by unpublished opinion filed 9/14/00

                               UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-6792



ANTONIO COX,

                                              Plaintiff - Appellant,

          versus


W. F. AMONETTE; DAVID SMITH, Warden Camp #1;
M. AMONETTE, Doctor, Powhatan Correctional
Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-181-7)


Submitted:     July 13, 2000                 Decided:   July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio Cox seeks to appeal the district court’s order denying

Cox’s second motion filed pursuant to Fed. R. Civ. P. 60(b).       We

dismiss the appeal for lack of jurisdiction because Cox’s notice of

appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on April

21, 2000.     Cox’s notice of appeal was filed on June 2, 2000.   Be-

cause Cox failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           DISMISSED




                                   2